Citation Nr: 1046249	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bladder cancer, to 
include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia which granted service connection for PTSD and assigned a 
50 percent disability rating.  This matter also comes to the 
Board on appeal from a July 2007 rating decision which denied the 
Veteran's hearing loss and tinnitus claims.  

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  

The issues of service connection for bilateral hearing loss, 
tinnitus, and bladder cancer are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD symptoms manifest by nightmares, 
sleeplessness, flashbacks, depression, weekly panic attacks, 
difficulty with crowds, increased temper, decreased memory, and 
problems establishing relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
Veteran's service-connected PTSD 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

With respect to his PTSD claim, a predecisional letter dated in 
June 2005 satisfied the second and third elements under the duty 
to notify provisions.  Nevertheless, the Veteran is challenging 
the initial evaluation assigned following the grant of service 
connection for her low back disability.  In cases where service 
connection has been granted, and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); 
Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither 
alleged nor demonstrated that he has been prejudiced by defective 
VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007).  Regarding the disability rating, 
the Board notes that the VA requested and obtained all 
information from the Veteran to support his claims and granted 
service connection.  There is no indication that any other 
evidence exists to support a higher disability rating.  Thus, the 
VCAA's purpose has been affected and any error is non-
prejudicial.  In this case, service connection has been granted, 
and initial disability ratings and effective dates have been 
assigned.  The claim has been substantiated and additional 
5103(a) notice is not required.  See Dingess, 19 Vet. App. at 
490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been 
satisfied.

The Board notes that the recent holdings in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  Therefore, 
adequate notice was provided to the Veteran prior to the transfer 
and certification of the Veteran's case to the Board and complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Board also finds that VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  Medical 
records related to the Veteran's Social Security Administration 
(SSA) disability benefits have been associated with the file.  
The Veteran has at not time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327 (a)(2010).  The Veteran has been 
afforded VA examinations September 2006 and June 2007.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA 
examinations are adequate, as they were predicated on a review of 
medical records and the examiners fully addressed the rating 
criteria that are relevant to rating the disabilities at issue 
here.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected PTSD since he was last 
examined.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue adjudicated herein has been met.  38 C.F.R. § 
3.159(c)(4) (2010). 
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007). 

II.	 Increased Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the 
evaluation of the same disability under various diagnoses, known 
as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated as 50 percent 
disabling under the General Rating Formula for Mental Disorders, 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting; inability to 
establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the VA 
must consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including (if 
applicable) those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  
Within the DSM-IV, Global Assessment Functioning (GAF) scores are 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While 
not determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  Id.

As will be discussed below, the Veteran received a GAF score of 
50 at his September 2006 VA examination and a GAF score of 50 to 
55 at his June 2007 VA examination.  A score of 50 shows serious 
symptoms or impairment in social, occupational, or school 
functioning.  It is noted that a GAF score of 50 to 55 represents 
moderate symptoms or moderate difficulty in social, occupational, 
or school functioning.  

In a June 2005 evaluation from the Princeton Vet Center, the 
examiner provided that the Veteran first sought treatment in 
April 2005 and had participated in group and individual 
psychotherapy since that time. In April 2005, the Veteran's mood 
and affect were anxious and depressed.  His judgment and memory 
were somewhat impaired and his insight into his problems was also 
impaired.  The examiner indicated that the Veteran continued to 
have chronic symptoms of PTSD to include intense flashbacks, 
intrusive thoughts, insomnia, nightmares, bad dreams, 
hypervigilance, and impaired impulse control.  He was socially 
isolated, paranoid, and suspicious with poor memory and 
concentration.  He experienced panic attacks four to five times a 
week with intense anxiety, fear, increased hearing rate, 
shortness of breath, tightness in the chest, nausea, and 
derealization.  The Veteran had difficulty maintaining effective 
social relationships and avoided places with crowds.  He had no 
friends and rarely participated in family activities.  He was 
diagnosed with PTSD, generalized anxiety disorder and major 
depression.  

Treatment notes from the Vet Center indicate individual and group 
therapy from April 2005 to March 2008.  A May 2005 mental status 
evaluation report indicates that the Veteran had intrusive 
thoughts, anger, poor impulse control, and anxiety. Delusions, 
hallucinations, and disorganized thinking were denied.  However, 
the Veteran indicated that he had sleep disturbance and suicidal 
thoughts without current or actual intent of plan.  

During the September 2006 VA examination, the Veteran indicated 
never seeking active psychiatric treatment although he went to 
the Vet Center twice a week.  He was accompanied by his wife of 
16 years.  He indicated being married twice and having two 
children from the previous marriage and one from the current 
marriage.  During the interview, the Veteran complained of 
flashbacks, memory problems, concentration problems, nightmares, 
sleeplessness, irritability and anger.  He indicated a difficulty 
with interpersonal relationships and complained that he rarely 
leaves the house, does not go to church, and does not have any 
particular hobbies.  On examination, the examiner observed a 
neat, tidy, cooperative individual who talked clearly, audibly, 
and rationally.  His speech was clear, affect was dysphonic, and 
he was guarded and suspicious.  There was no evidence of 
psychotic thoughts, delusions, bizarre thought processes, or 
auditory or visual hallucinations.  His insight and mental 
control was poor.  The examiner assessed the Veteran with a GAF 
score of 5 to 55 and indicated that he was competent to handle 
his finances.  

During a June 2007 VA examination, the Veteran indicated that 
goes to the Vet Center for counseling.  He complained of 
continued problems with his nerves.  He was irritable, and had 
problems with sleep and social isolation.  He complained of 
becoming easily aggravated and a lack of concentrate.  He had 
nightmares and panic attacks as well as flashbacks which were 
aggravated by certain television programs, conversation topics, 
or low flying aircraft.  The Veteran indicated rarely leaving the 
house.  On examination, the Veteran was casually dressed, tense, 
edgy, but generally pleasant and cooperative.  There was no 
evidence of hallucinations or illusion although his attention and 
concentration were impaired.  His memory and recall for recent 
events was slightly impaired.  His judgment was intact and there 
was no evidence of any looseness of association, flight of 
ideation, or pressured speech.  Again, he was assessed with a GAF 
score of 50 and the examiner noted that while his psychiatric 
problems interfered with his social abilities they would not 
impact his physical ability to work although his irritability 
would impair his ability of being gainfully employed.  He was 
found competent to handle his own affairs.  

The Veteran testified during his Board hearing that he did not 
have any friends and stayed inside as much as possible due to his 
feelings of being unable to control his emotions.  The Veteran 
asserted that he suffered from two to three panic attacks a week, 
one to two anger outbursts a week, paranoid thoughts, and 
nightmares.  He also submitted numerous statements from himself 
and third parties, to include his wife and his children.  In a 
November 2008 statement, the Veteran's wife indicated that she 
had been married to him for 18 1/2 years and provided that since 
marrying him she noticed that he does not like to be around 
people.  She witnesses the Veteran as being depressed which she 
attributes to his flashback memories of Vietnam.  She indicated a 
fear that the Veteran may harm her, her son, or himself although 
he has not attempted to or actually harmed them.  The Veteran 
also submitted statements from his daughters who indicated that 
the Veteran suffers from anger which greatly affected their 
relationship with their father.  

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  The third-
party statements are also competent evidence in exemplifying the 
Veteran's symptoms as perceived by third parties.  These 
statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating criteria.  

In weighing this evidence, the Board finds that the Veteran is 
not entitled to a rating in excess of 50 percent.  Specifically, 
there is no evidence that the Veteran suffers from suicidal 
ideation, obsessional rituals that interfere with routine 
activities, illogical or irrelevant speech, spatial 
disorientation, or neglect of personal appearance or hygiene.  
See 38 C.F.R. § 4.130.  

The Board acknowledges the Veteran's testimony that he frequently 
checks and rechecks the locks in his house which shows possible 
paranoid or obsessional rituals.  However, there is no indication 
that this potentially obsessional ritual interferes with his 
routine activities.  Additionally, the VA examiners as well as 
the examiner at the Vet Center indicated that the Veteran has 
difficulty maintaining effective social relationships and does 
not have any friends.  Despite this finding, the Veteran has 
maintained his marriage to his wife for about 20 years which 
shows an ability to maintain an effective relationship. The Board 
also acknowledges the Veteran's wife's statements which indicate 
that when the Veteran becomes upset she becomes unsure of whether 
the Veteran will start a confrontation and/or harm someone.  
While this statement shows that the Veteran may present a 
possible danger to himself or others, there is no showing that he 
is in actual, persistent danger of hurting another person as it 
is reported that he has not harmed himself or others.  Finally, 
while the May 2005 Vet Center evaluation showed suicidal 
ideation, there is a handwritten note on the evaluation which 
indicates that he did not have a real intent or plan to harm 
himself.  The Board acknowledges that while some of the Veteran 
symptoms fall under the 70 percent disability rating, the 
majority of his symptoms fall under the criteria for 50 percent 
disabling.  See 38 C.F.R. § 4.130.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Board has also considered whether a referral for extra 
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extra schedular consideration referral). 
 
The schedular evaluation for the Veteran's PTSD is adequate.  The 
Veteran disagrees with the rating on the basis that he believes 
his symptoms are more severe than rated.  In other words, he does 
not have any symptoms from his service-connected disorders that 
are unusual or are different from those contemplated by the 
schedular criteria.  The Veteran does not have "exceptional or 
unusual" disabilities; he merely disagrees with the assigned 
evaluation for his level of impairment.  The available schedular 
evaluations for these service-connected disabilities are 
adequate.  Referral for extra schedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra 
schedular consideration is moot.  See Thun, 22 Vet. App at 115. 

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for total disability 
evaluation based on individual unemployability due to service-
connected disabilities (TDIU) is part of an increased rating 
claim when such claim is raised by the record.  In a July 2007 
rating action, however, the RO denied the issue of TDIU.  
Significantly, the Veteran has not expressed disagreement with 
that decision.  Accordingly, any further discussion of 
entitlement to a TDIU is not necessary.  


ORDER

Entitlement to an initial disability rating in excess of 50 
percent is denied.  


REMAND

Bladder Cancer.  With regard to his bladder cancer claim, the 
Veteran testified that he receives treatment for his bladder 
cancer from a Dr. S. at St Mary's Hospital.  He also indicated 
that he submitted signed authorization forms authorizing VA to 
obtain these records when he initially filed his service 
connection claim.  An authorization form was in fact submitted in 
May 2005 which provides that Dr. S. treated him for his bladder 
and kidney from 1996 to the present.  Although the Veteran 
included two doctors and their contact information on this form, 
the Veteran was not notified that this form was incorrectly 
completed nor was he asked to submit a new authorization form for 
Dr. S.  The Veteran was not notified that VA was unable to obtain 
these files and at his Board hearing indicated his belief that 
such records were in the file.  This is not the case.  On remand, 
the RO should ask the Veteran to submit a signed authorization 
form to obtain medical records from Dr. S. in Princeton, West 
Virginia.  

Bilateral Hearing Loss and Tinnitus.  With respect to his 
bilateral hearing claim, the Veteran asserts that his hearing 
loss is due to his in-service noise exposure.  By way of 
background, the Veteran's MOS indicates that he was a wheeled 
vehicle mechanic.  In a November 2010 Training Letter 10-35, the 
Director of the VA Compensation and Pension Service provided a 
Duty MOS Noise Exposure Listing, which indicates a high 
probability that a wheeled vehicle mechanic was exposed to in-
service noise exposure.  As such, in-service acoustic trauma is 
conceded.  

Turning to the medical evidence, the Veteran's service treatment 
records include a March 1963 enlistment examination which 
provides that his whispered voice test was 15/15.  The Board 
notes that Training Letter 10-02 was issued in March 2010 
regarding the adjudication of claims for hearing loss.  In that 
letter, the Director of the VA Compensation and Pension Service 
indicated that "whispered voice tests are notoriously 
subjective, inaccurate, and insensitive to the types of hearing 
loss most commonly associated with noise exposure."  During a 
March 1966 separation examination, the Veteran's ears were found 
to be normal.  The audiological evaluation, pure tone thresholds, 
in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

It is noted that prior to November 1967, audiometric test results 
were reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures in parentheses.  Even after converting the audiometric 
results, the Veteran's hearing was within normal limits pursuant 
to Hensley and did not meet the VA standards for a hearing loss 
disability under 38 C.F.R. § 3.385.  

Post-service records include a 1994 claim for nonservice-
connected pension.  In this claim, the Veteran asserted that he 
had ringing in his ears and hearing loss since 1992.  The 
Veteran's claim was adjudicated and denied in June 1995 and he 
did not appeal the issue.  

Medical records relevant to his Social Security Administration 
(SSA) disability benefits are largely irrelevant to the Veteran's 
hearing loss claim.  However, a private treatment note dated in 
January 1993 provides that the Veteran, a 47 year old male, had 
severe hearing loss.  On examination, the Veteran's hearing was 
noted to be diminished with occasional tinnitus.  The examiner 
then provided that audiograms showed a severe neural sensory 
hearing loss with a 75 percent left-sided high frequency loss, 
left worse than right.  It is unclear what audiogram results the 
examiner is referring to as none dated in or around January 1993 
are associated with the claims file.  

These SSA records also contain statements regarding the Veteran's 
work history, to include working as a miner in West Virginia, in 
the capacity as a fire boss and belt man.  He also indicated 
running the shuttle car, being a roof bolter, and running all 
types of mining equipment.  Additionally, in an April 1995 VA 
examination, the Veteran indicated that his post-service work 
experience included working at a service station for three months 
in 1966, then a furniture store for four months, a bakery for two 
months, and then a place building fork lifts for one year in 
1967.  He indicated working in the steel mills in Chicago for 
eight months before moving to West Virginia and working in the 
mines for 11 years.  It is unclear what type of noise exposure he 
had in these capacities.  

The next relevant treatment record is a September 2007 VA 
treatment note where the Veteran complained of hearing loss and 
tinnitus.  No specific diagnosis was proffered at that time.  

In the June 2010 Board hearing, the Veteran complained that he 
was not afforded a VA examination but indicated that he 
independently obtained an examination from the VA and mailed the 
report to VA.  No such report has been associated with the claims 
file.  He also testified that he was exposed to in-service noise 
exposure, to include gun fire, and provided that he started to 
experience hearing problems during service.  The Board finds that 
the Veteran is competent to report in-service noise exposure as 
well as hearing problems both during and after service.  Jandreau 
v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also 
credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 
506 (1995).  However, hearing loss (especially that established 
by 38 C.F.R. § 3.385) is not a condition capable of lay 
diagnosis, must less the type of condition that can be causally 
related to military service by lay testimony.  Davidson, 581 F.3d 
1313.  

In sum, the Veteran has a current disability and suffered an in-
service injury, to include acoustic trauma.  His testimony, as 
well as the evidence of record, indicates that his current 
disability of severe hearing loss may be related to an in-service 
event.  However, the evidence is insufficient to decide the case.  
As such, the Veteran should be afforded a VA examination on 
remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, 
the RO should attempt to obtain the VA examination or evaluation 
referenced by the Veteran at his June 2010 Board hearing.  

With respect to his tinnitus claim, the Board notes that the 
Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis of tinnitus.  In the January 
1983 private treatment note, mentioned above, the Veteran 
complained of occasional ringing in his ears.  The Veteran now 
asserts that he suffers from tinnitus, and that the tinnitus had 
its onset in service.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; i.e., he is 
competent to report that he has experienced ringing in his ears.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  In other words, the Veteran's assertion 
that he experiences ringing in the ears now and experienced 
tinnitus in service is sufficient evidence of a diagnosis of 
tinnitus.  Given that he attributes the tinnitus to in-service 
noise exposure, the Board finds that a VA examination is 
warranted to address the etiology of his tinnitus.  McLendon, 20 
Vet. App. 79.  

It is noted that the Director of the VA Compensation and Pension 
Service observed in Training Letter 10-02 that sensorineural 
hearing loss is the most common cause of tinnitus, but commented 
that the etiology of tinnitus often cannot be identified. Other 
known causes were listed, including Meniere's disease, a head 
injury, hypertension, medications, and dental disorders.  On 
examination, the examiner should determine whether the Veteran's 
tinnitus is the result of acoustic trauma.  The examiner should 
also discuss other possible causes, including whether the 
Veteran's tinnitus may be due to his hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to complete a release form 
authorizing VA to request his treatment 
records from Dr. S.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

2.	Clarify and obtain VA records, to include 
a possible VA audiology examination or 
evaluation, which the Veteran testified 
receiving in connection with his hearing 
loss and tinnitus claims at his June 2010 
Board hearing.  All efforts to obtain 
these records should be fully documents, 
include any negative responses received.  

3.	The Veteran should be scheduled for a VA 
examination to determine whether his 
hearing loss and tinnitus are at least as 
likely as not etiologically related to 
service, to include his conceded acoustic 
trauma.  The claims folder and a copy of 
this Remand must be made available to, and 
be reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should concede in-service 
noise exposure and comment on the January 
1983 treatment note which indicates that 
the Veteran was diagnosed with severe 
hearing loss, the September 2007 VA 
treatment note where the Veteran 
complained of hearing loss and tinnitus, 
and his post-service work experience as 
well as any noise exposure experienced in 
these capacities.  The examiner is also 
asked to provide an opinion as to whether 
the Veteran's tinnitus is the result of 
acoustic trauma and/or due to his hearing 
loss.  The examiner should provide a 
complete rationale for any opinions 
provided.

4.	Then, after ensuring the VA examination 
report is complete, the RO should 
readjudicate the claims on the merits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


